UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2012 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-17085 PEREGRINE PHARMACEUTICALS, INC. (Exact name of Registrant as specified in its charter) Delaware 95-3698422 (State or other jurisdiction of I.R.S. Employer incorporation or organization) Identification No.) 14282 Franklin Avenue, Tustin, California 92780-7017 (Address of principal executive offices) (Zip Code) (714) 508-6000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ýNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filero Accelerated Filerý Non- Accelerated Filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Noý As of February 29, 2012, there were 98,873,172 shares of common stock, $0.001 par value, outstanding. PEREGRINE PHARMACEUTICALS, INC. TABLE OF CONTENTS Page No. PART I - FINANCIAL INFORMATION 1 Item 1. Consolidated Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition And Results of Operations. 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 26 Item 4. Controls And Procedures. 27 PART II - OTHER INFORMATION 28 Item 1. Legal Proceedings. 28 Item 1A. Risk Factors. 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 41 Item 3. Defaults Upon Senior Securities. 42 Item 4. [Removed and Reserved] 42 Item 5. Other Information. 42 Item 6. Exhibits. 42 SIGNATURES 43 The terms “we,” “us,” “our,” “the Company,” and “Peregrine,” as used in this Report on Form 10-Q refers to Peregrine Pharmaceuticals, Inc. and its wholly-owned subsidiary, Avid Bioservices, Inc. i PART I - FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS. PEREGRINE PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS JANUARY 31, APRIL 30, Unaudited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Trade and other receivables, net Government contract receivables - Inventories, net Prepaid expenses and other current assets, net Total current assets Property, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued clinical trial and related fees Accrued payroll and related costs Notes payable, current portion and net of discount - Deferred revenue Customer deposits Other current liabilities Total current liabilities Deferred revenue Other long-term liabilities Commitments and contingencies STOCKHOLDERS' EQUITY: Preferred stock-$0.001 par value; authorized 5,000,000 shares; non-voting; nil shares outstanding - - Common stock-$0.001 par value; authorized 325,000,000 shares; outstanding– 93,146,226 and 69,837,142, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to condensed consolidated financial statements. 1 PEREGRINE PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED JANUARY 31, NINE MONTHS ENDED JANUARY 31, Unaudited Unaudited Unaudited Unaudited REVENUES: Contract manufacturing revenue $ Government contract revenue - - License revenue Total revenues COSTS AND EXPENSES: Cost of contract manufacturing Research and development Selling, general and administrative Total costs and expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE): Interest and other income Interest and other expense ) NET LOSS $ ) $ ) $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING: Basic and Diluted BASIC AND DILUTED LOSS PER COMMON SHARE $ ) $ ) $ ) $ ) See accompanying notes to condensed consolidated financial statements. 2 PEREGRINE PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED JANUARY 31, Unaudited Unaudited CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Share-based compensation Depreciation and amortization Amortization of discount on notes payable and debt issuance costs Amortization of expenses paid in shares of common stock - Common stock issued for services - Loss on disposal of property - Changes in operating assets and liabilities: Trade and other receivables, net ) ) Government contract receivables ) Inventories, net ) Prepaid expenses and other current assets, net ) ) Other non-current assets Accounts payable ) ) Accrued clinical trial and related fees Accrued payroll and related expenses ) Deferred revenue ) Customer deposits Other current liabilities ) Other long-term liabilities ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Property acquisitions ) ) Decrease (increase) in other assets ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock, net of issuance costs of $1,007,000 and $630,000, respectively Proceeds from issuance of common stock under the Employee Stock Purchase Plan - Principal payments on notes payable and capital leases ) ) Net cash provided by financing activities NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ SCHEDULE OF NON-CASH INVESTING AND FINANCING ACTIVITIES: Property acquired under capital lease $ - $ Accounts payable for purchase of property $ $ See accompanying notes to condensed consolidated financial statements. 3 PEREGRINE PHARMACEUTICALS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED JANUARY 31, 2012 (unaudited) 1.ORGANIZATION AND BUSINESS Peregrine Pharmaceuticals, Inc. (“Peregrine” or “Company”) is a clinical-stage biopharmaceutical company developing first-in-class monoclonal antibodies for the treatment of cancer and infectious diseases.The Company is advancing two Phase II oncology programs with our lead product candidates, bavituximab and Cotara.Peregrine also has in-house manufacturing capabilities through its wholly-owned subsidiary Avid Bioservices, Inc. (“Avid”), a Contract Manufacturing Organization (“CMO”) that provides fully integrated services from cell line development to commercial cGMP biomanufacturing for Peregrine and its third party customers. 2.BASIS OF PRESENTATION The accompanying interim unaudited condensed consolidated financial statements have been prepared in accordance with United States generally accepted accounting principles (“U.S. GAAP”) and with the rules and regulations of the U.S. Securities and Exchange Commission (“SEC”) related to quarterly reports on Form 10-Q.Accordingly, they do not include all of the information and disclosures required by U.S. GAAP for a complete set of financial statements.These interim unaudited condensed consolidated financial statements and notes thereto should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended April 30, 2011.The unaudited financial information for the interim periods presented herein reflects all adjustments which, in the opinion of management, are necessary for a fair presentation of the financial condition and results of operations for the periods presented, with such adjustments consisting only of normal recurring adjustments.Results of operations for interim periods covered by this quarterly report on Form 10-Q may not necessarily be indicative of results of operations for the full fiscal year. The interim unaudited condensed consolidated financial statements include the accounts of Peregrine Pharmaceuticals, Inc., and its wholly-owned subsidiary, Avid Bioservices, Inc.All intercompany accounts and transactions have been eliminated in the interim unaudited condensed consolidated financial statements. The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts, as well as disclosures of commitments and contingencies in the financial statements and accompanying notes.Actual results could differ from those estimates. Reclassification Certain comparative amounts in the interim unaudited condensed consolidated financial statements for the nine months ended January 31, 2011 have been reclassified to conform to the current year presentation.These reclassifications had no effect on previously reported operating expenses or net loss. The condensed consolidated balance sheet at April30, 2011 has been derived from audited financial statements at that date.It does not include, however, all of the information and notes required by U.S. GAAP for complete financial statements. Going Concern Our interim unaudited condensed consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.The financial statements do not include any adjustments relating to the recoverability of the recorded assets or the classification of liabilities that may be necessary should it be determined that we are unable to continue as a going concern. At January 31, 2012, we had $19,761,000 in cash and cash equivalents.We have expended substantial funds on the research, development and clinical trials of our product candidates, and funding the operations of Avid.As a result, we have historically experienced negative cash flows from operations since our inception and we expect the negative cash flows from operations to continue for the foreseeable future.Our net losses incurred during the past three fiscal years ended April 30, 2011, 2010 and 2009 amounted to $34,151,000, $14,494,000, and $16,524,000, respectively.Unless and until we are able to generate sufficient revenues from Avid’s contract manufacturing services and/or from the sale and/or licensing of our products under development, we expect such losses to continue for the foreseeable future. 4 PEREGRINE PHARMACEUTICALS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED JANUARY 31, 2012 (unaudited) (continued) Therefore, our ability to continue our clinical trials and development efforts is highly dependent on the amount of cash and cash equivalents on hand combined with our ability to raise additional capital to support our future operations through one or more methods, including but not limited to, issuing additional equity or debt. With respect to financing our operations through the issuance of equity, during the nine months ended January 31, 2012, we raised $27,196,000 in gross proceeds.During February 2012, we raised an additional $5,871,000 in gross proceeds.As of February 29, 2012, additional shares of our common stock for aggregate gross proceeds of up to $38,644,000 remained available under two effective shelf registration statements. Although we believe we can raise sufficient capital to meet our obligations through fiscal year 2013, our ability to raise additional capital in the equity markets is dependent on a number of factors, including, but not limited to, the market demand for our common stock.The market demand or liquidity of our common stock is subject to a number of risks and uncertainties, including but not limited to, negative economic conditions, adverse market conditions, adverse clinical trials results, and significant delays in one or more clinical trials.If our ability to access the capital markets becomes severely restricted, it could have a negative impact on our business plans, including our clinical trial programs and other research and development activities.In addition, even if we are able to raise additional capital, it may not be at a price or on terms that are favorable to us. We may also raise additional capital through licensing or partnering our products in development or increasing revenue from our wholly-owned subsidiary, Avid.While we will continue to explore these potential opportunities, there can be no assurances that we will be successful in generating additional revenue from Avid or under potential licensing or partnering agreements to complete the research, development, and clinical testing of our product candidates. Based on our current projections, which include projected revenues under signed contracts with existing customers of Avid, and assuming we do not generate any additional revenues or raise any additional capital from the capital markets or other potential sources, we believe we have sufficient cash on hand combined with amounts expected to be received from Avid customers to meet our obligations as they become due through at least the third quarter of calendar year 2012.There are a number of uncertainties associated with our financial projections, including but not limited to, termination of third party contracts, technical challenges, the rate at which patients are enrolled into any current or future clinical trials, any of which could reduce, delay or accelerate our future projected cash inflows and outflows.In addition, in the event our projected cash-inflows are reduced or delayed we might not have sufficient capital to operate our business through the third quarter of calendar year 2012 unless we raise additional capital.The uncertainties surrounding our future cash inflows have raised substantial doubt regarding our ability to continue as a going concern. 3.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Adoption of Recent Accounting Pronouncements On May 1, 2011, we elected to adopt on a prospective basis Financial Accounting Standards Board’s (“FASB”) Accounting Standards Update (“ASU”) No.2010-17, Revenue Recognition (Topic 605): Milestone Method of Revenue Recognition (“Milestone Method”).Under the Milestone Method contingent consideration received from the achievement of a substantive milestone is recognized in its entirety in the period in which the milestone is achieved, which we believe is more consistent with the substance of our performance under our various licensing agreements.A milestone is defined as an event (i)that can only be achieved based in whole or in part on either the entity’s performance or on the occurrence of a specific outcome resulting from the entity’s performance, (ii)for which there is substantive uncertainty at the date the arrangement is entered into that the event will be achieved, and (iii)that would result in additional payments being due to the entity.A milestone is considered substantive when it meets all of the following criteria:(i) the consideration earned from the achievement of the milestone is commensurate with either the entity’s performance to achieve the milestone or the enhancement of the value of the delivered item(s) as a result of a specific outcome resulting from the entity’s performance to achieve the milestone, (ii) the consideration relates solely to past performance, and (iii) the consideration is reasonable relative to all of the other deliverables and payments within the arrangement.The election to adopt the Milestone Method did not impact the accompanying interim unaudited condensed consolidated financial statements.However, this policy election may result in revenue recognition patterns for future milestones that are materially different from those recognized for milestones received prior to adoption. 5 PEREGRINE PHARMACEUTICALS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED JANUARY 31, 2012 (unaudited) (continued) Milestone payments received prior to May1, 2011 from arrangements where we have continuing performance obligations have been deferred and are recognized as revenue on a straight-line basis over the performance obligation period.We will continue to recognize milestones payments received prior to May1, 2011 in this manner.As of January31, 2012, we have deferred revenue of $368,000 from milestone payments received prior to May1, 2011 that we are recognizing on a straight-line basis through July 2013. On May1, 2011, we elected to adopt on a prospective basis FASB’s ASU No.2009-13, Revenue Recognition (Topic 605):Multiple-Deliverable Revenue Arrangements.ASU No.2009-13 requires an entity to allocate arrangement consideration at the inception of an arrangement to all of its deliverables based on their relative selling prices.ASU No.2009-13 eliminates the use of the residual method of allocation and requires the relative-selling-price method in all circumstances in which an entity recognizes revenue for an arrangement with multiple deliverables subject to Accounting Standards Code 605-25.This guidance became effective for revenue arrangements entered into or materially modified as of May 1, 2011.The adoption of ASU No.2009-13 did not have a material impact on the accompanying interim unaudited condensed consolidated financial statements. Pending Adoption of Accounting Pronouncements In June2011, the FASB issued ASU No.2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income.In ASU No.2011-05, an entity has the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements.In both choices, an entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income, and a total amount for comprehensive income.ASU No.2011-05 eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders’ equity.The amendments in ASU No.2011-05 do not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income.The amendments in ASU No.2011-05 are effective for fiscal years, and interim period within those years, beginning after December15, 2011.We do not expect the adoption of ASU No.2011-05 to have a material impact on our consolidated financial statements. Revenue Recognition We currently derive revenue from two sources:(i) contract manufacturing services provided by Avid, and (ii) licensing revenues related to agreements associated with Peregrine’s technologies under development. We recognize revenue in accordance with the authoritative guidance for revenue recognition.We recognize revenue when all of the following criteria are met: (i) persuasive evidence of an arrangement exists, (ii) delivery (or passage of title) has occurred or services have been rendered, (iii) the seller’s price to the buyer is fixed or determinable, and (iv) collectability is reasonably assured.We also comply with the authoritative guidance for revenue recognition regarding arrangements with multiple deliverables. Contract Manufacturing Revenue Revenue associated with contract manufacturing services provided by Avid is recognized once the service has been rendered and/or upon shipment (or passage of title) of the product to the customer.On occasion, we recognize revenue on a “bill-and-hold” basis in accordance with the authoritative guidance.Under “bill-and-hold” arrangements, revenue is recognized once the product is complete and ready for shipment, title and risk of loss has passed to the customer, management receives a written request from the customer for “bill-and-hold” treatment, the product is segregated from other inventory, and no further performance obligations exist. 6 PEREGRINE PHARMACEUTICALS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED JANUARY 31, 2012 (unaudited) (continued) In addition, we also follow the authoritative guidance when reporting revenue as gross when we act as a principal versus reporting revenue as net when we act as an agent.For transactions in which we act as a principal, have discretion to choose suppliers, bear credit risk and perform a substantive part of the services, revenue is recorded at the gross amount billed to a customer and costs associated with these reimbursements are reflected as a component of cost of sales for contract manufacturing services. Any amounts received prior to satisfying our revenue recognition criteria are recorded as deferred revenue in the accompanying interim unaudited condensed consolidated financial statements.We also record a provision for estimated contract losses, if any, in the period in which they are determined. License Revenue Revenue associated with licensing agreements primarily consists of non-refundable upfront license fees, non-refundable annual license fees and milestone payments.Non-refundable upfront license fees received under license agreements, whereby continued performance or future obligations are considered inconsequential to the relevant license technology, are recognized as revenue upon delivery of the technology.If a licensing agreement has multiple elements, we analyze each element of our licensing agreements and consider a variety of factors in determining the appropriate method of revenue recognition of each element. Multiple Element Arrangements.Prior to the adoption of ASU No.2009-13 on May1, 2011, if a license agreement has multiple element arrangements, we analyze and determine whether the deliverables, which often include performance obligations, can be separated or whether they must be accounted for as a single unit of accounting in accordance with the authoritative guidance.Under multiple element arrangements, we recognize revenue for delivered elements only when the delivered element has stand-alone value and we have objective and reliable evidence of fair value for each undelivered element.If the fair value of any undelivered element included in a multiple element arrangement cannot be objectively determined, the arrangement would then be accounted for as a single unit of accounting, and revenue is recognized over the estimated period of when the performance obligation(s) are performed. In addition, under certain circumstances, when there is objective and reliable evidence of the fair value of the undelivered items in an arrangement, but no such evidence for the delivered items, we utilize the residual method to allocate the consideration received under the arrangement.Under the residual method, the amount of consideration allocated to delivered items equals the total arrangement consideration less the aggregate fair value of the undelivered items, and revenue is recognized upon delivery of the undelivered items based on the relative fair value of the undelivered items.Amounts received prior to satisfying the above revenue recognition criteria are recorded as deferred revenue in the accompanying interim unaudited condensed consolidated financial statements. For new licensing agreements or material modifications of existing licensing agreements entered into after May1, 2011, we follow the provisions of ASU No. 2009-13.If a licensing agreement includes multiple elements, we identify which deliverables represent separate units of accounting, and then determine how the arrangement consideration should be allocated among the separate units of accounting, which may require the use of significant judgment. If a licensing agreement includes multiple elements, a delivered item is considered a separate unit of accounting if both of the following criteria are met: 1. The delivered item has value to the licensing partner on a standalone basis based on the consideration of the relevant facts and circumstances for each agreement; 2. If the arrangement includes a general right of return relative to the delivered item, delivery or performance of the undelivered item is considered probable and substantially in the Company’s control. Arrangement consideration is allocated at the inception of the agreement to all identified units of accounting based on their relative selling price. The relative selling price for each deliverable is determined using vendor specific objective evidence (“VSOE”), of selling price or third-party evidence of selling price if VSOE does not exist. If neither VSOE nor third-party evidence of selling price exists, the Company uses its best estimate of the selling price for the deliverable.The amount of allocable arrangement consideration is limited to amounts that are fixed or determinable.The consideration received is allocated among the separate units of accounting, and the applicable revenue recognition criteria are applied to each of the separate units.Changes in the allocation of the sales price between delivered and undelivered elements can impact revenue recognition but do not change the total revenue recognized under any agreement. 7 PEREGRINE PHARMACEUTICALS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED JANUARY 31, 2012 (unaudited) (continued) Milestone Payments.Prior to the adoption of ASU No.2010-17 on May1, 2011, milestone payments were recognized as revenue upon the achievement of the specified milestone, provided that (i) the milestone event was substantive in nature and the achievement of the milestone was not reasonably assured at the inception of the agreement, (ii) the fees were non-refundable, and (iii) there was no continuing performance obligations associated with the milestone payment.Any milestone payments received prior to satisfying these revenue recognition criteria were recorded as deferred revenue in the accompanying interim unaudited condensed consolidated financial statements. Effective May1, 2011, we adopted on a prospective basis the Milestone Method under ASU No.2010-17 for new licensing agreements or material modifications of existing licensing agreements entered into after May1, 2011.Under the Milestone Method, we recognize consideration that is contingent upon the achievement of a milestone in its entirety as revenue in the period in which the milestone is achieved only if the milestone is substantive in its entirety.A milestone is considered substantive when it meets all of the following criteria: 1. The consideration is commensurate with either the entity’s performance to achieve the milestone or the enhancement of the value of the delivered item(s) as a result of a specific outcome resulting from the entity’s performance to achieve the milestone; 2. The consideration relates solely to past performance; and 3. The consideration is reasonable relative to all of the deliverables and payment terms within the arrangement. A milestone is defined as an event (i)that can only be achieved based in whole or in part on either the entity’s performance or on the occurrence of a specific outcome resulting from the entity’s performance, (ii)for which there is substantive uncertainty at the date the arrangement is entered into that the event will be achieved and (iii)that would result in additional payments being due to the Company. The provisions of ASU No. 2010-17 do not apply to contingent consideration for which payment is either contingent solely upon the passage of time or the result of a counterparty’s performance.We will assess the nature of, and appropriate accounting for, these payments on a case-by-case basis in accordance with the applicable authoritative guidance for revenue recognition. Other Income Other income for the nine months ended January 31, 2011 includes aggregate one-time grants of $978,000 awarded to us under Section 48D of the Internal Revenue Code as reimbursement for four separate qualifying therapeutic discovery projects, which we applied for under the Patient Protection and Affordable Care Act of 2010. Fair Value Measurements We determine fair value measurements in accordance with the authoritative guidance for fair value measurements and disclosures for all assets and liabilities within the scope of this guidance.This guidance clarifies the definition of fair value for financial reporting, establishes a framework for measuring fair value and requires additional disclosures about the use of fair value measurements.The guidance also clarifies its application in a market that is not active and provides an example to illustrate key considerations in determining the fair value of a financial asset when the market for that financial asset is not active.The guidance prioritizes the inputs used in measuring fair value into the following hierarchy: · Level 1 – Quoted prices in active markets for identical assets or liabilities. · Level 2 – Observable inputs other than quoted prices included in Level 1, such as assets or liabilities whose values are based on quoted market prices in markets where trading occurs infrequently or whose values are based on quoted prices of instruments with similar attributes in active markets. · Level 3 – Unobservable inputs that are supported by little or no market activity and which are significant to the overall fair value measurement. 8 PEREGRINE PHARMACEUTICALS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED JANUARY 31, 2012 (unaudited) (continued) As of January 31, 2012, we do not have any Level 2 or Level 3 financial assets or liabilities and our cash and cash equivalents are carried at fair value based on quoted market prices for identical securities (Level 1 input). Research and Development Research and development costs are charged to expense when incurred in accordance with the authoritative guidance for research and development costs.Research and development expenses primarily include (i) payroll and related costs associated with research and development personnel, (ii) costs related to clinical and preclinical testing of our technologies under development, (iii) costs to develop and manufacture the product candidates, including raw materials and supplies, product testing, depreciation, and facility related expenses, (iv) expenses for research services provided by universities and contract laboratories, including sponsored research funding, and (v) other research and development expenses. Accrued Clinical Trial and Related Fees We accrue clinical trial and related fees based on work performed in connection with advancing our clinical trials, which relies on estimates and/or representations from clinical research organizations (“CRO”), hospitals, consultants, and other clinical trial related vendors.We maintain regular communication with our vendors, including our CRO vendors, and gauge the reasonableness of estimates provided.However, actual clinical trial costs may differ from estimated clinical trial costs and are adjusted for in the period in which they become known.There were no material adjustments for a change in estimate to research and development expenses in the accompanying interim unaudited condensed consolidated statements of operations for the three and nine months ended January 31, 2012 and 2011. Share-Based Compensation We account for stock options and other share-based awards granted under our equity compensation plans in accordance with the authoritative guidance for share-based compensation.The estimated fair value of share-based payments to employees in exchange for services is measured at the grant date, using a fair value based method, and is recognized as expense on a straight-line basis over the requisite service periods.Share-based compensation expense recognized during the period is based on the value of the portion of the share-based payment that is ultimately expected to vest during the period.Share-based compensation expense for a share-based payment with a performance condition is recognized on a straight-line basis over the requisite service period when the achievement of the performance condition is determined to be probable.If a performance condition is not determined to be probable or is not met, no share-based compensation is recognized and any previously recognized compensation expense is reversed. In addition, we periodically grant stock options and other share-based awards to non-employee consultants, which we account for in accordance with the authoritative guidance for share-based compensation.The cost of non-employee services received in exchange for share-based awards are measured based on either the fair value of the consideration received or the fair value of the share-based award issued, whichever is more reliably measurable.In addition, guidance requires share-based compensation related to unvested options and awards issued to non-employees to be recalculated at the end of each reporting period based upon the fair market value on that date until the share-based award has vested, and any adjustment to share-based compensation resulting from the remeasurement is recognized in the current period. Total share-based compensation expense for the three and nine-month periods ended January 31, 2012 and 2011 are included in the accompanying interim unaudited condensed consolidated statements of operations as follows: Three Months Ended January 31, Nine Months Ended January 31, Cost of contract manufacturing $ Research and development Selling, general and administrative Total $ Share-based compensation from: Stock options $ Restricted stock awards - - - Employee stock purchase plan $ 9 PEREGRINE PHARMACEUTICALS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED JANUARY 31, 2012 (unaudited) (continued) As of January 31, 2012, the total estimated unrecognized compensation cost related to non-vested stock options was $2,070,000.This cost is expected to be recognized over a weighted average vesting period of 2.34 years based on current assumptions. Comprehensive Loss Comprehensive loss is equal to net loss for all periods presented. Basic and Dilutive Net Loss Per Common Share Basic net loss per common share is computed by dividing our net loss by the weighted average number of common shares outstanding during the period excluding the dilutive effects of stock options, unvested stock awards and warrants in accordance with the authoritative guidance.Diluted net loss per common share is computed by dividing the net loss by the sum of the weighted average number of common shares outstanding during the period plus the potential dilutive effects of stock options, unvested stock awards and warrants outstanding during the period calculated in accordance with the treasury stock method, but are excluded if their effect is anti-dilutive.Because the impact of options, awards and warrants are anti-dilutive during periods of net loss, there was no difference between basic and diluted loss per share amounts for the three and nine months ended January 31, 2012 and 2011. The calculation of weighted average diluted shares outstanding excludes the dilutive effect of outstanding stock options, stock awards and warrants to purchase up to 1,445 and 14,768 shares of common stock for the three and nine months ended January31, 2012, respectively, and 108,064 and 123,893 shares of common stock for the three and nine months ended January31, 2011, respectively, since their impact are anti-dilutive during periods of net loss. The calculation of weighted average diluted shares outstanding also excludes weighted average outstanding stock options, stock awards and warrants to purchase up to 5,971,867 and 6,046,536 shares of common stock for the three and nine months ended January 31, 2012, respectively, and 4,283,733 and 4,376,544 shares of common stock for the three and nine months ended January 31, 2011, respectively, as their exercise prices were greater than the average market price of our common stock during the respective periods, resulting in an anti-dilutive effect. During February 2012, we issued an aggregate of 5,726,946 shares of common stock (Note 8) in exchange for $5,871,000 in gross proceeds, which are not included in the calculation of basic and dilutive net loss per common share for the three and nine-month periods ended January 31, 2012. 4.ACCOUNTS RECEIVABLE Accounts receivable is recorded at the invoiced amount net of an allowance for doubtful accounts, if necessary.Trade and other receivables primarily include amounts billed for contract manufacturing services provided by Avid (“trade” receivables).Government contract receivables include amounts billed under a former contract with the Transformational Medical Technologies (“TMT”) of the U.S. Department of Defense’s Defense Threat Reduction Agency, which expired on April 15, 2011. These receivables are evaluated to determine if any allowance for doubtful accounts should be established at each reporting date.Based on our analysis of our receivables as of January 31, 2012 and April 30, 2011, we determined an allowance for doubtful accounts of $19,000 and $20,000, respectively, was necessary with respect to trade and other receivables. 10 PEREGRINE PHARMACEUTICALS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED JANUARY 31, 2012 (unaudited) (continued) 5.PROPERTY Property consists of the following at January 31, 2012 and April 30, 2011: January 31, April 30, Leasehold improvements $ $ Laboratory equipment Furniture, fixtures, office equipment and software Less accumulated depreciation and amortization ) ) Property, net $ $ Depreciation and amortization expense for three and nine months ended January 31, 2012 was $238,000 and $664,000, respectively, and $174,000 and $469,000 for the three and nine months ended January 31, 2011, respectively. 6.INVENTORIES Inventories are stated at the lower of cost or market and primarily include raw materials, direct labor and overhead costs associated with our wholly-owned subsidiary, Avid. Inventories consist of the following at January 31, 2012 and April 30, 2011: January 31, April 30, Raw materials, net $ $ Work-in-process Total inventories, net $ $ 7.NOTE PAYABLE On December 9, 2008, we borrowed $5,000,000 from MidCap Financial LLC and BlueCrest Capital Finance, L.P (collectively, the “Lenders”) under a term loan payable over three years.On December 1, 2011, the loan balance was paid in full. 8.STOCKHOLDERS’ EQUITY Our ability to continue our clinical trials and development efforts is highly dependent on the amount of cash and cash equivalents on hand combined with our ability to raise additional capital to support our future operations through one or more methods, including but not limited to, issuing additional equity. On December 29, 2010, we entered into an At Market Issuance Sales Agreement (the “December 2greement”), with McNicoll, Lewis & Vlak LLC (“MLV”), under which we may sell shares of our common stock from time to time through MLV, as our agent for the offer and sale of our shares of common stock, in an aggregate amount not to exceed the amount that can be sold under the Company’s registration statement on Form S-3 (File No. 333-171252) filed with the SEC on December 29, 2010, which amount as of January 31, 2012 was $34,515,000.MLV may sell our shares of common stock by any method permitted by law deemed to be an “at the market” offering as defined in Rule 415 under the Securities Act, including without limitation sales made directly on The NASDAQ Capital Market, on any other existing trading market for the shares of common stock or to or through a market maker. During the nine months ended January 31, 2012, we sold 16,948,441 shares of our common stock at market prices for aggregate gross proceeds of $20,256,000 under the December 2greement before deducting commissions and other issuance costs of $482,000. 11 PEREGRINE PHARMACEUTICALS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED JANUARY 31, 2012 (unaudited) (continued) On September 2, 2011, we entered into a placement agency agreement with Roth Capital Partners, LLC (the “Placement Agent”), pursuant to which the Placement Agent agreed to arrange for the sale of up to 6,252,252 shares of our common stock in a registered direct public offering (the “Offering”). In addition, on September2, 2011, we entered into separate subscription agreements with three institutional investors in connection with the Offering, pursuant to which we agreed to sell an aggregate of 6,252,252 shares of our common stock at a purchase price of $1.11 per share for aggregate gross proceeds, before deducting fees to the Placement Agent and other estimated offering expenses payable by the Company, of approximately $6,940,000.The net proceeds received under the Offering, after deducting placement agent fees and other offering expenses were approximately $6,415,000.The shares of common stock sold in connection with the Offering were issued pursuant to a prospectus supplement filed with the SEC on September 2, 2011 to the Company’s registration statement on Form S-3 (File No. 333-171252), which we filed with the SEC on December 29, 2010 and became effective on January 5, 2011. As of January 31, 2012, aggregate gross proceeds of up to $44,515,000 remained available under two effective shelf registration statements. During February 2012, we sold an additional 5,726,946 shares of common stock at market prices under the December 2greement in exchange for aggregate gross proceeds of $5,871,000.As of February 29, 2012, aggregate gross proceeds of $38,644,000 remained available under our two effective shelf registration statements. As of January 31, 2012, we reserved 17,312,710 additional shares of our common stock which may be issued under our equity compensation plans and outstanding warrant agreements, excluding shares of common stock that could potentially be issued under our current effective shelf registration statements, as further described in the following table: Number of Shares Reserved Common shares reserved for issuance under outstanding option grants and available for issuance under our stock incentive plans Common shares reserved for and available for issuance under our Employee Stock Purchase Plan Common shares issuable upon exercise of outstanding warrants Total shares of common stock reserved for issuance 9.EQUITY COMPENSATION PLANS Stock Incentive Plans On October 20, 2011, our stockholders approved our 2011 Stock Incentive Plan (“2011 Plan”) which allows for the issuance of up to 3,500,000 shares of our common stock for the granting of incentive stock options, nonqualified stock options, restricted stock awards, performance shares and other forms of share-based awards (collectively, “Awards”).As of January 31, 2012, 3,500,000 shares of our common stock were available for Awards under the 2011 Incentive Plan. As of January 31, 2012, we had an aggregate of 12,305,978 shares of common stock reserved for issuance under all Stock Incentive Plans, of which, 5,699,789 shares were subject to outstanding options and 6,606,189 shares were available for future grants of share-based awards. 12 PEREGRINE PHARMACEUTICALS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED JANUARY 31, 2012 (unaudited) (continued) The following summarizes our stock option transaction activity for the nine months ended January 31, 2012: Stock Options Shares Weighted Average Exercisable Price Outstanding, May 1, 2011 $ Granted $ Exercised - $
